Order entered August 22, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00857-CV

       IN RE NORTH DALLAS FORNEY INVESTORS, L.L.C., ET AL., Relators

                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 11-09384

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE